14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1                      UNITED STATES COURT OF APPEALS 
 2                          FOR THE SECOND CIRCUIT 
 3    
 4                                     August Term, 2015 
 5    
 6             (Argued: May 11, 2016     Decided: October 25, 2016 
 7                        Amended: December 13, 2016) 
 8    
 9                     Docket Nos. 14‐4369‐cv(L), 14‐4509‐cv(XAP)
10
11                         _____________________________________
12       EMI CHRISTIAN MUSIC GROUP, INCORPORATED, PRIORITY 
13   RECORDS LLC, BEECHWOOD MUSIC CORPORATION, COLGEMS‐EMI 
14   MUSIC, INCORPORATED, EMI APRIL MUSIC, INC., EMI BLACKWOOD 
15     MUSIC, INC., EMI FULL KEEL MUSIC, INC., EMI GOLDEN TORCH 
16       MUSIC CORPORATION, EMI LONGITUDE MUSIC, EMI VIRGIN 
17     MUSIC, INC., EMI VIRGIN SONGS, INC., CAPITOL RECORDS, LLC,  
18                                            
19            Plaintiffs‐Counter‐Defendants‐Appellees‐Cross‐Appellants, 
20                                            
21       EMI AL GALLICO MUSIC CORPORATION, EMI ALGEE MUSIC 
22    CORPORATION, EMI FEIST CATALOG, INC., EMI GOLD HORIZON 
23      MUSIC CORP., EMI GROVE PARK MUSIC, INCORPORATED, EMI 
24        HASTINGS CATALOG, INCORPORATED, EMI MILLS MUSIC, 
25     INCORPORATED, EMI MILLER CATALOG, INCORPORATED, EMI 
26    ROBBINS CATALOG, INCORPORATED, EMI U CATALOG, INC., EMI 
27           UNART CATALOG INC., JOBETE MUSIC COMPANY, 
28      INCORPORATED, SCREEN GEMS‐EMI MUSIC, INCORPORATED, 
29            STONE AGATE MUSIC, STONE DIAMOND MUSIC 
30                                 CORPORATION, 
31                                            
32                       Plaintiffs‐Appellees‐Cross‐Appellants, 
33                                            
34                                          v. 
35                                            



                                                 1
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1                                  MP3TUNES, LLC, 
 2                                            
 3                       Defendant‐Counter‐Claimant‐Cross‐Appellee, 
 4                                            
 5                              MICHAEL ROBERTSON, 
 6                                            
 7                          Defendant‐Appellant‐Cross‐Appellee.* 
 8
 9                         _____________________________________
10
11   Before:         
12                                         
13                 CABRANES, STRAUB, and LOHIER, Circuit Judges. 
14    
15          In this appeal, we principally address one requirement of the Digital 
16   Millennium Copyright Act (“DMCA”) safe harbor: that an internet service 
17   provider “adopt[] and reasonably implement[]” a policy to terminate 
18   “repeat infringers.”  17 U.S.C. § 512.  The plaintiffs, all record companies 
19   and music publishers, brought this copyright infringement suit against 
20   MP3tunes, LLC and its founder and Chief Executive Officer Michael 
21   Robertson.  The plaintiffs alleged that two websites created by MP3tunes—
22   MP3tunes.com, which primarily served as a locker service for storing 
23   digital music, and sideload.com, which allowed users to search for free 
24   music on the internet—infringed their copyrights in thousands of sound 
25   recordings and musical compositions.  After the parties filed cross‐motions 
26   for summary judgment, the United States District Court for the Southern 
27   District of New York (Pauley, J.) determined, among other things, that 
28   MP3tunes had a reasonably implemented repeat infringer policy.  A jury 
29   ultimately returned a verdict in favor of the plaintiffs that was partially 
30   overturned by the District Court.  We AFFIRM in part, VACATE in part, 
31   REVERSE in part, and REMAND for further proceedings. 
32    
33                             ANDREW H. BART (Frank P. Scibilia, M. Mona 
34                             Simonian, Ross M. Bagley, Pryor Cashman LLP, 
35                             New York, NY, Luke C. Platzer, J. Douglas 
36                             Wilson, Jenner & Block LLP, Washington, DC, on 


     * The Clerk of Court is directed to amend the official caption to conform 
     with the above.  
                                                 2
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 
 1                                 the brief), Jenner & Block LLP, New York, NY, for 
 2                                 Plaintiffs‐Appellees‐Cross‐Appellants. 
 3                                  
 4                                 IRA S. SACKS (Mark S. Lafayette, Jamie B. Shyman, 
 5                                 Patricia M. Carlson, on the brief), Akerman LLP, 
 6                                 New York, NY, for Defendant‐Appellant‐Cross‐
 7                                 Appellee. 
 8                                  
 9   LOHIER, Circuit Judge: 

10          In this appeal we principally consider the requirement of the Digital 

11   Millennium Copyright Act (“DMCA”) safe harbor that an internet service 

12   provider “adopt[] and reasonably implement[]” a policy to terminate 

13   “repeat infringers.”  17 U.S.C. § 512.  Plaintiffs‐appellees‐cross‐appellants 

14   are all record companies and music publishers.  They filed this copyright 

15   infringement lawsuit against MP3tunes, LLC and its founder and Chief 

16   Executive Officer Michael Robertson,1 alleging that two internet music 

17   services created by MP3tunes infringed their copyrights in thousands of 

18   sound recordings and musical compositions.  The two services are 

19   MP3tunes.com, which primarily operated as a locker service for storing 

20   digital music, and sideload.com, which allowed users to search for free 

21   music on the internet.   




     1 MP3tunes declared bankruptcy approximately two years before this case 
     proceeded to trial.  It is not a party to this appeal. 
                                                 3
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1          On summary judgment, the United States District Court for the 

 2   Southern District of New York (Pauley, J.) granted partial summary 

 3   judgment to the defendants, holding that MP3tunes had a reasonably 

 4   implemented repeat infringer policy under § 512.  A jury ultimately 

 5   returned a verdict in favor of the plaintiffs, but the District Court partially 

 6   overturned the verdict. 

 7          For reasons we explain below: (1) we VACATE the District Court’s 

 8   grant of partial summary judgment to the defendants based on its 

 9   conclusion that MP3tunes qualified for safe harbor protection under the 

10   DMCA because the District Court applied too narrow a definition of 

11   “repeat infringer”; (2) we REVERSE the District Court’s grant of judgment 

12   as a matter of law to the defendants on claims that MP3tunes permitted 

13   infringement of plaintiffs’ copyrights in pre‐2007 MP3s and Beatles songs 

14   because there was sufficient evidence to allow a reasonable jury to 

15   conclude that MP3tunes had red‐flag knowledge of, or was willfully blind 

16   to, infringing activity involving those categories of protected material; (3) 

17   we REMAND for further proceedings related to claims arising out of the 




                                                 4
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   District Court’s grant of partial summary judgment; and (4) we AFFIRM 

 2   the judgment in all other respects. 

 3                                     BACKGROUND 

 4       I.      MP3tunes.com and Sideload.com 

 5            Robertson founded MP3tunes in 2005.  It is undisputed that, by then, 

 6   Robertson was familiar with both the online music industry and copyright 

 7   litigation, having previously run the music site MP3.com, against which a 

 8   copyright infringement judgment was entered in 2000.  See UMG 

 9   Recordings, Inc. v. MP3.com, Inc., 92 F. Supp. 2d 349, 350 (S.D.N.Y. 2000).  

10   While recruiting for MP3tunes several years later, Robertson emphasized, 

11   “[T]his will be VERY big news.  Major labels selling MP3s.  MP3.com guy 

12   back to rejuvenate MP3 business.  Largest copyright infringer of all time 

13   back at it again.  Lots of juicy press angles.”2  

14            MP3tunes.com was MP3tunes’s first project.  Initially, customers 

15   could visit MP3Tunes.com and purchase MP3 versions of music created by 

16   musicians who were not associated with major record labels.  In 2005 

     2 An MP3, otherwise known as an MPEG‐1 Audio Layer 3, is a common 
     digital audio compression algorithm used to make an audio file smaller 
     without significantly reducing sound quality.  See Recording Indus. Ass’n 
     of Am. v. Diamond Multimedia Sys., Inc., 180 F.3d 1072, 1074 (9th Cir. 
     1999). 
                                                 5
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   MP3tunes.com added a “locker storage” service, which charged users a fee 

 2   to store music on the MP3tunes server.  A user who uploaded songs to her 

 3   “locker” (through LockerSync, a free plugin on the site) could play the 

 4   music through other internet‐enabled devices.   

 5          MP3tunes owned and operated a second website, sideload.com, that 

 6   allowed users to search for free music on the internet.  Sideload.com 

 7   offered a free plug‐in to enable users to “sideload” (or, to use Robertson’s 

 8   definition of “sideload,” enabled users to “download[]” directly to their 

 9   MP3tunes lockers) free songs that they found on the internet.  Songs 

10   sideloaded into users’ lockers were then added to sideload.com’s index of 

11   searchable songs.  This meant that the more songs users sideloaded from 

12   the internet, the more free music became available for sideload.com users 

13   to stream, download, or sideload into their own lockers.  MP3tunes’s 

14   executives, including Robertson, used their own accounts with MP3tunes 

15   to store sideloaded songs.   

16          Users of MP3tunes.com could store a certain amount of music 

17   through the service for free and could purchase additional storage space 

18   for tiered fees, while storage associated with sideloaded songs did not 



                                                 6
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   count against the free storage limit.  Partly as a result, sideload.com 

 2   became “the most effective partner in driving traffic to [MP3tunes’s] locker 

 3   service.”  Joint App’x 1930.  At Robertson’s direction, MP3tunes strove to 

 4   expand sideload.com’s catalog by encouraging users to upload songs to 

 5   the sideload.com index.  For example, members of MP3tunes’s staff were 

 6   encouraged to upload songs from their own accounts, even when those 

 7   songs came from websites that appeared to contain infringing material.  

 8   Robertson directed MP3tunes employee Sharmaine Lindahl to provide 

 9   MP3tunes employees a list of sites featuring free MP3s “for sideloading 

10   purposes.”  Joint App’x 1241.  Lindahl observed that one of the sites on the 

11   list “look[ed] to be mainly pirated music.”  Joint App’x 1239.  MP3tunes 

12   also encouraged repeated sideloading among MP3tunes.com users by 

13   creating a “Sideload Hall of Fame” consisting of the “top 25 Sideloaders 

14   with accounts at MP3tunes.com.”  

15          In October 2006 MP3tunes added a cover art feature.  When a user 

16   began to “sync” or upload a song to her locker and cover art was not part 

17   of the music file, MP3tunes’s software would “automatically go check 

18   for . . . cover art” provided on Amazon.com and download the cover art to 



                                                 7
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   MP3tunes’s servers.  Although MP3tunes had two agreements with 

 2   Amazon, an Amazon operations analyst testified at trial that the copying 

 3   of cover art violated the agreements.  The analyst explained that “there 

 4   was no reference to Amazon around th[e] cover image[s]” and that the 

 5   display of the cover art therefore “was not being used for the primary 

 6   purpose of driving traffic to Amazon,” as the agreements required.  

 7       II.      Procedural History 

 8             In 2010 the parties cross‐moved for summary judgment.  The District 

 9   Court granted the plaintiffs’ summary judgment motion on certain claims 

10   that are not the subject of this appeal, including the claims of direct 

11   infringement by Robertson for the songs he personally sideloaded.  The 

12   District Court also granted the defendants summary judgment on other 

13   claims on the ground that MP3tunes qualified for safe harbor protection 

14   under the DMCA and that the safe harbor barred the plaintiffs’ state‐law 

15   claims for infringement of recordings “fixed” before February 15, 1972.3  




     3 A recording is “fixed” in this context when it is embodied in a permanent 
     or stable medium that can be perceived, reproduced, or otherwise 
     communicated.  17 U.S.C. § 101; see also Copyright Office, Copyright 
     Registration for Sound Recordings, Copyright Circular #56, at 1 (the 
     copyright law of the United States defines “sound recordings” as “works 
                                                 8
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   The District Court also addressed § 512(i)(1)(A)’s requirement that a 

 2   service provider “adopt[] and reasonably implement[] . . . a policy that 

 3   provides for the termination in appropriate circumstances of 

 4   subscribers . . . who are repeat infringers.”  The District Court held that 

 5   MP3tunes had such a policy because it “demonstrated that it has a 

 6   procedure for responding to DMCA takedown notifications and does not 

 7   interfere with copyright owners’ ability to issue such notices.”  Capitol 

 8   Records, Inc. v. MP3tunes, LLC, 821 F. Supp. 2d 627, 639 (S.D.N.Y. 2011).  

 9   As proof of the existence and effectiveness of the procedure, the District 

10   Court pointed out that MP3tunes had “terminated the accounts of 153 

11   users who allowed others to access their lockers and copy music files 

12   without authorization.”  Id.  Finally, in a separate ruling related to 

13   Robertson’s motion for summary judgment, the District Court determined 

14   that it had personal jurisdiction over Robertson because “MP3tunes did a 

15   significant amount of business with New York customers and Robertson 

16   exercised extensive control over MP3tunes.”  Special App’x 76. 




     that result from the fixation of a series of musical, spoken, or other 
     sounds”). 
                                                 9
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1          Prompted by our subsequent decision in Viacom International, Inc. 

 2   v. YouTube, Inc., 676 F.3d 19 (2d Cir. 2012), the District Court partially 

 3   reconsidered its ruling that MP3tunes qualified for safe harbor protection 

 4   under the DMCA.  Whether MP3tunes was barred from the DMCA’s safe 

 5   harbor protection (because it was willfully blind to or had red‐flag 

 6   knowledge of infringing activity), it held, actually presented a question of 

 7   fact that a jury had to decide, not a question of law.   

 8          The case thereafter proceeded to trial before a jury, which returned a 

 9   verdict for the plaintiffs and awarded them approximately $48 million, 

10   $7.5 million of which constituted punitive damages against Robertson.  

11   The District Court then granted judgment as a matter of law as to some of 

12   the claims.  It reversed the jury’s finding that MP3tunes was willfully blind 

13   or had red‐flag knowledge regarding several different categories of songs 

14   on the ground that there was insufficient evidence of willful blindness or 

15   red‐flag knowledge.  Finally, it reduced the punitive damages award 

16   against Robertson to $750,000 on the ground that the $7.5 million punitive 

17   damages award violated due process.   

18          This appeal and cross‐appeal followed.  



                                                 10
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1                                       DISCUSSION 

 2      I.      The Plaintiffs’ Appeal 

 3           The plaintiffs challenge three rulings made by the District Court: 

 4   first, that MP3tunes reasonably implemented a repeat infringer policy and 

 5   was eligible for DMCA safe harbor protection for pre‐ and post‐1972 

 6   songs; second, that the jury’s finding of red‐flag knowledge or willful 

 7   blindness with respect to certain categories of songs was wrong as a matter 

 8   of law; and third, that the plaintiffs were entitled to only one award of 

 9   statutory damages for songs where the copyright to the musical 

10   composition and the copyright to the sound recording were owned by 

11   different holders.   

12           We address each of these challenges. 

13           A. “Reasonably Implemented” Repeat Infringer Policy 

14           The DMCA shields a service provider from liability for the 

15   infringing acts of its users if the provider satisfies certain conditions.  One 

16   of those conditions requires that a service provider “adopt[] and 

17   reasonably implement[] . . . a policy that provides for the termination in 

18   appropriate circumstances of subscribers and account holders of the 



                                                 11
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   service provider’s system or network who are repeat infringers.”  17 U.S.C. 

 2   § 512(i)(1)(A).  The plaintiffs argue that MP3tunes never reasonably 

 3   implemented a repeat‐infringer policy because it failed to track users who 

 4   repeatedly created links to infringing content in the sideload.com index or 

 5   who copied files from those links, which appeared on multiple takedown 

 6   notices sent to MP3tunes.   

 7          In addressing this argument, we answer two questions: first, 

 8   whether certain MP3tunes users qualified as “repeat infringers”; and 

 9   second, if so, whether MP3tunes reasonably implemented a policy directed 

10   at them. 

11          We begin with the first question.  The District Court held that “[t]he 

12   purpose of subsection 512(i) is to deny protection to websites that tolerate 

13   users who flagrantly disrespect copyrights.”  Capitol Records, 821 F. Supp. 

14   2d at 637.  For the purposes of § 512(i)(1)(A), it defined a “repeat infringer” 

15   as a user who posts or uploads infringing content “to the internet for the 

16   world to experience or copy” knowing that the conduct infringes another’s 

17   copyright.  Id. at 638.  In contrast, the District Court believed, a user who 

18   downloads or copies “songs from third‐party sites for their personal 



                                                 12
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   entertainment” could not be a “repeat infringer.”4  Id.  The District Court 

 2   thus concluded that only users who upload infringing content are “blatant 

 3   infringers that internet service providers are obligated to ban from their 

 4   websites.”  Id.   

 5          We reject this definition of a “repeat infringer,” which finds no 

 6   support in the text, structure, or legislative history of the DMCA.   

 7          Starting with the text, we note that the DMCA does not itself define 

 8   “repeat infringers.”  But “where a statute does not define a term, we give 

 9   the term its ordinary meaning.”  Laurent v. PricewaterhouseCoopers LLP, 

10   794 F.3d 272, 281 (2d Cir. 2015) (quotation marks omitted).  In this context, 

11   we take “repeat” to mean “a person who does something . . . again or 

12   repeatedly,” Oxford English Dictionary (3d ed. 2009), while an “infringer” 

13   is “[s]omeone who interferes with one of the exclusive rights of a . . . 

14   copyright,” Infringer, Black’s Law Dictionary (10th ed. 2014).  Copyright 

15   infringement is a strict liability offense in the sense that a plaintiff is not 


     4 The District Court explained that, unlike users who upload infringing 
     content, users who download “content for their personal use and are 
     otherwise oblivious to the copyrights of others . . . like MP3tunes users 
     who sideload content to their lockers for personal use, do not know for 
     certain whether the material they download violates the copyrights of 
     others.”  Id.  
                                                 13
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   required to prove unlawful intent or culpability, see Cartoon Network LP, 

 2   LLLP v. CSC Holdings, Inc., 536 F.3d 121, 130 (2d Cir. 2008); Shapiro, 

 3   Bernstein & Co. v. H. L. Green Co., 316 F.2d 304, 308 (2d Cir. 1963), and a 

 4   user does not have to share copyrighted works in order to infringe a 

 5   copyright, cf. Arista Records, LLC v. Doe 3, 604 F.3d 110, 124 (2d Cir. 

 6   2010).  In the context of this case, all it took to be a “repeat infringer” was 

 7   to repeatedly sideload copyrighted material for personal use.  

 8          We turn next to the structure and context of the DMCA, interpreting 

 9   the term “repeat infringer” against the backdrop of the statute as a whole.  

10   It is important to recall that the DMCA imposes certain requirements on 

11   service providers in exchange for limitations on liability.  It would make 

12   little sense to link that limitation on liability to the knowledge of users.5  


     5 The Nimmer treatise on copyright law similarly links the term “repeat 
     infringer” more directly to the knowledge of service providers rather than 
     users.  See 4 Nimmer on Copyright § 12B.10.  The treatise defines an 
     “infringer” for the purposes of § 512(i)(1)(A) as follows: “either a party 
     who has been adjudicated to have committed copyright infringement, or a 
     party about whom the service provider has actual knowledge that s/he has 
     engaged in infringement.”  Id. § 12B.10[B][3][c].  The treatise cautions that 
     a service provider has to have done more than just receive a copyright 
     holder’s takedown notices in order to be charged with knowledge of 
     infringement.  Id.  In this case, as will become clear, we need not decide 
     whether takedown notices suffice on their own to prove that the provider 
     was aware of infringement. 
                                                 14
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   Indeed, the DMCA explicitly relieves service providers from having to 

 2   affirmatively monitor their users for infringement—something that would 

 3   likely be required should MP3tunes have to ascertain its users’ knowledge.  

 4   See 17 U.S.C. § 512(m)(1) (“Nothing in this section shall be construed to 

 5   condition the applicability of [the DMCA safe harbors] on a service 

 6   provider monitoring its service or affirmatively seeking facts indicating 

 7   infringing activity.”); Viacom, 676 F.3d at 41 (“[T]he safe harbor expressly 

 8   disclaims any affirmative monitoring requirement—except to the extent 

 9   that such monitoring comprises a ‘standard technical measure’ within the 

10   meaning of § 512(i).”); S. Rep. 105‐190, at 52 (1998); H.R. Rep. 105‐551(II), at 

11   61 (1998) (“[T]he Committee does not intend [the repeat‐infringer policy 

12   requirement] to undermine the principles of new subsection (l) or the 

13   knowledge standard of new subsection (c) by suggesting that a provider 

14   must investigate possible infringements, monitor its service, or make 

15   difficult judgments as to whether conduct is or is not infringing.”).  

16          The legislative history also confirms our view that the District 

17   Court’s definition of “repeat infringer” as limited to willful infringement is 

18   too narrow.  The Senate and House reports accompanying the DMCA 



                                                 15
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   recognize a difference between inadvertent and willful infringement.  But 

 2   both reports also assert that a “repeat infringer” requirement is meant to 

 3   deter those “who repeatedly or flagrantly abuse their access to the Internet 

 4   through disrespect for the intellectual property rights of others.”  S. Rep. 

 5   105‐190, at 52 (1998); H.R. Rep. 105‐551(II), at 61 (1998) (emphasis added).  

 6   In other words, the legislative history of the DMCA indicates that a 

 7   “repeat infringer” does not need to know of the infringing nature of its 

 8   online activities.

 9          Finally, none of our sister circuits has adopted the District Court’s 

10   definition of “repeat infringer” to include only those who willfully infringe 

11   copyrights.  To the contrary, the Seventh Circuit has suggested that the 

12   term covers users of file‐sharing services who are “ignorant or more 

13   commonly disdainful of copyright.”  See In re Aimster Copyright Litig., 

14   334 F.3d 643, 645 (7th Cir. 2003).   

15          Our view of what Congress meant by the term “repeat infringer” 

16   leads us to conclude that the District Court improperly granted summary 

17   judgment.  Prior to trial, there was clearly enough disputed evidence 

18   relating to MP3tunes’s policy regarding infringers to conclude that 



                                                 16
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   summary judgment was inappropriate.  To show that it reasonably 

 2   implemented such a policy, MP3tunes proffered evidence at the summary 

 3   judgment stage that it terminated 153 users who shared locker passwords.  

 4   In response, though, the plaintiffs demonstrated that MP3tunes did not 

 5   even try to connect known infringing activity of which it became aware 

 6   through takedown notices to users who repeatedly sideloaded files and 

 7   created links to that infringing content in the sideload.com index.6  See 

 8   Perfect 10, Inc. v. CCBill LLC, 488 F.3d 1102, 1110 (9th Cir. 2007) (“[A] 

 9   substantial failure to record webmasters associated with allegedly 

10   infringing websites may raise a genuine issue of material fact as to the 

11   implementation of the service provider’s repeat infringer policy.”).   

12          Furthermore, the plaintiffs presented evidence that MP3tunes 

13   executives were encouraged to and did personally sideload songs from 

14   blatantly infringing websites.  See Pls.’ Mem. Law Supp. Mot. Summ. J. 

15   (07‐cv‐9931 Docket No. 207) 12–14 (citing an email encouraging employees 

16   to sideload from a website containing “pirated” music).  The same 

17   executives made the songs available to sideload.com users.  There was also 

     6 We do not address the question whether MP3tunes would be required to 
     terminate a user who visited sideload.com only to stream files rather than 
     sideload them into an MP3tunes locker. 
                                                 17
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   evidence that MP3tunes was capable of cataloging the sideloads of each 

 2   MP3tunes user.  A jury could reasonably infer from that evidence that 

 3   MP3tunes actually knew of specific repeat infringers and failed to take 

 4   action.  

 5          A reasonable jury alternatively could have determined that 

 6   MP3tunes consciously avoided knowing about specific repeat infringers 

 7   using its services, even though the infringement was rampant and obvious.  

 8   In Viacom, we held that “the willful blindness doctrine may be applied, in 

 9   appropriate circumstances, to demonstrate knowledge or awareness of 

10   specific instances of infringement under the DMCA.”  676 F.3d at 35.  

11   Thus, at trial the plaintiffs could prevail by demonstrating that MP3tunes’s 

12   failure to track users who created links to infringing content identified on 

13   takedown notices or who copied files from those links evidenced its willful 

14   blindness to the repeat infringing activity of its users. 

15          Our conclusion that the District Court improperly granted partial 

16   summary judgment to MP3tunes on the basis of its policy regarding 

17   “repeat infringers” is not inconsistent with the DMCA’s provision 

18   declaring “that safe harbor protection cannot be conditioned on ‘a service 



                                                 18
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   provider monitoring its service or affirmatively seeking facts indicating 

 2   infringing activity.’”  Id. at 41 (quoting 17 U.S.C. § 512(m)(1)).  Based on 

 3   the available evidence, a reasonable jury could have concluded that it was 

 4   reasonable for MP3tunes to track users who repeatedly created links to 

 5   infringing content in the sideload.com index or who copied files from 

 6   those links.  See Aimster, 334 F.3d at 655 (“The common element of 

 7   [DMCA] safe harbors is that the service provider must do what it can 

 8   reasonably be asked to do to prevent the use of its service by ‘repeat 

 9   infringers.’”).  After all, MP3tunes had already tracked and removed 153 

10   users “who allowed others to access their lockers and copy music files 

11   without authorization,” Capitol Records, 821 F. Supp. 2d at 639; by 

12   comparison, requiring MP3tunes to extend that policy to users who 

13   sideloaded infringing content may not be an unreasonably burdensome 

14   request.  Furthermore, doing so would not require MP3tunes to “monitor” 

15   or “affirmatively seek facts” about infringing activity in a manner 

16   inconsistent with § 512(m)(1) because it already had adequate information 

17   at its disposal in the form of takedown notices provided by EMI as to 

18   which links were allegedly infringing.  Cf. Perfect 10, 488 F.3d at 1112–13 



                                                 19
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   (declining to hold that the defendant service provider failed to implement 

 2   its repeat infringer policy in a reasonable manner based on its receipt of 

 3   takedown notices that did not substantially comply with § 512(c)(3) 

 4   because the service provider would have had to “cobble together adequate 

 5   notice” and would therefore be “unduly burden[ed]”).  MP3tunes would 

 6   simply have had to make use of information already within its possession 

 7   and connect that information to known users.  While the defendants could 

 8   yet make the case at trial that it was unreasonable under the circumstances 

 9   to ask MP3tunes to identify users who repeatedly infringed plaintiffs’ 

10   copyrights by sideloading music files, no evidence available at the 

11   summary judgment stage compelled that conclusion as a matter of law.  

12          For these reasons, we vacate the District Court’s grant of summary 

13   judgment and remand for further proceedings.7 


     7  In its summary judgment ruling, the District Court also held that 
     MP3tunes was eligible for DMCA protection for pre‐1972 sound 
     recordings, which are protected by state rather than federal copyright law.  
     The plaintiffs challenge this decision on appeal, but their challenge is 
     foreclosed by our recent decision in Capitol Records, LLC v. Vimeo, LLC, 
     826 F.3d 78 (2d Cir. 2016).  In Vimeo, we held that “the safe harbor 
     established by § 512(c) protects a qualifying service provider from liability 
     for infringement of copyright under state law.”  Id. at 93.   
      
      
                                                 20
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1          B. Red‐Flag Knowledge and Willful Blindness 

 2          We turn next to the District Court’s determination that the jury’s 

 3   finding of red‐flag knowledge or willful blindness with respect to certain 

 4   categories of songs was wrong as a matter of law.  We start with the 

 5   proposition that even if a service provider has a reasonably implemented 

 6   repeat infringer policy, it relinquishes the DMCA’s safe harbor if it, first, 

 7   has “actual knowledge that the material or an activity using the material 

 8   on the system or network is infringing” or “in the absence of such actual 

 9   knowledge, is [] aware of facts or circumstances from which infringing 

10   activity is apparent,” and second, “upon obtaining such knowledge or 

11   awareness, [does not] act[] expeditiously to remove, or disable access to, 

12   the material.”  17 U.S.C. § 512(c)(1)(A); see also 17 U.S.C. § 512(d)(1).  At 

13   trial, the plaintiffs contended that MP3tunes was “aware of facts or 

14   circumstances from which infringing activity was apparent”—or in other 

15   words had “red‐flag knowledge” or willful blindness, see Viacom, 676 

16   F.3d at 31, 35, with respect to several categories of songs.  The jury found 

17   that MP3tunes had knowledge as to four categories of files: (1) those stored 

18   on domains identified in takedown notices as having ten or more 



                                                 21
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   infringing files; (2) sideloads of MP3s before January 2007; (3) certain 

 2   sideloads by MP3tunes executives; and (4) works by the Beatles.  The 

 3   District Court upheld the jury’s finding of red‐flag knowledge with respect 

 4   to certain songs and subsets of songs but granted the defendants judgment 

 5   as a matter of law as to two categories of songs that are the subject of our 

 6   review: MP3s from major labels issued before 2007, and all songs by the 

 7   Beatles.   

 8          We have already explained that the DMCA does not impose “an 

 9   amorphous obligation to take commercially reasonable steps in response to 

10   a generalized awareness of infringement.”  Viacom, 676 F.3d at 31 

11   (quotation marks omitted).  Accordingly, “[o]n the issue of disqualifying 

12   knowledge . . . the burden falls on the copyright owner to demonstrate that 

13   the service provider acquired knowledge of the infringement, or of facts 

14   and circumstances from which infringing activity was obvious, and failed 

15   to promptly take down the infringing matter, thus forfeiting its right to the 

16   safe harbor.”  Capitol Records, LLC v. Vimeo, LLC, 826 F.3d 78, 95 (2d Cir. 

17   2016).  In other words, a copyright owner must point to a defendant’s 

18   “actual knowledge or awareness of facts or circumstances that indicate 



                                                 22
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   specific and identifiable instances of infringement.”  Viacom, 676 F.3d at 

 2   32.   

 3            With this principle in mind, we conclude that the trial evidence in 

 4   this case, viewed in the light most favorable to the plaintiffs, see Izzarelli v. 

 5   R.J. Reynolds Tobacco Co., 731 F.3d 164, 167 (2d Cir. 2013), showed that 

 6   MP3tunes and Robertson knew that major music labels generally had not 

 7   even authorized their music to be distributed in the format most widely 

 8   available on sideload.com, let alone authorized it to be shared on the 

 9   internet.  In particular, Robertson apparently knew that major record labels 

10   had not offered songs in MP3 format until 2007.  In January 2007, in 

11   connection with MP3tunes’s MP3 sale model, for example, Robertson 

12   admitted that “popular acts have never before sold tracks in MP3 

13   formats.”  Joint App’x 3145–46.  With respect to MP3s sideloaded before 

14   2007, therefore, the jury reasonably could have concluded that MP3tunes 

15   and Robertson were aware of “facts and circumstances that make 

16   infringement obvious.”  Vimeo, 826 F.3d at 98. 

17            What prompted the District Court to conclude otherwise?  In 

18   granting judgment as a matter of law to the defendants on this issue, the 



                                                 23
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   District Court explained that barring MP3tunes from the DMCA safe 

 2   harbor “would require Defendants to actively conduct routine searches 

 3   and eliminate material likely to be infringing.”  Capitol Records, Inc. v. 

 4   MP3tunes LLC, 48 F. Supp. 3d 703, 716 (S.D.N.Y. 2014).  It therefore 

 5   understandably concluded that imposing such a duty clashed with the 

 6   DMCA’s “express . . . disavowal of a duty to affirmatively monitor.”  Id.  

 7   Under the circumstances of this case, we respectfully disagree with the 

 8   District Court’s assessment, primarily for two reasons.   

 9          First, the jury was clearly instructed, and we presume it understood, 

10   that MP3tunes had no continuing, affirmative duty to monitor its servers 

11   for infringement.  The jury could comply with that instruction and still 

12   find that MP3tunes was required to disable access to pre‐2007 songs by 

13   “act[ing] expeditiously to remove, or disable access to” the pre‐2007 songs 

14   “upon obtaining such knowledge or awareness.”  17 U.S.C. 

15   § 512(c)(1)(A)(iii).  There was evidence at trial that MP3tunes could disable 

16   access.  Indeed, an expert testified that searching through libraries of MP3 

17   songs was a common function of MP3tunes’s business.  The jury was 

18   therefore permitted to conclude that a time‐limited, targeted duty—even if 



                                                 24
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   encompassing a large number of songs—does not give rise to an 

 2   “amorphous” duty to monitor in contravention of the DMCA.  Viacom, 

 3   676 F.3d at 31; see also id. at 34 (suggesting that a reasonable jury could 

 4   find red‐flag knowledge with respect to groups of clips).  The same is true 

 5   of the Beatles songs.  The jury heard evidence that Robertson knew there 

 6   had been no legal online distribution of Beatles tracks before 2010, other 

 7   than one track used within a video game.  Robertson further admitted that 

 8   he authored a 2009 e‐mail that showed he was aware of the plaintiffs’ 

 9   position that “[the] Beatles have never authorized their songs to be 

10   available digitally.”  Joint App’x 3165.  And MP3tunes was made aware 

11   through user emails that Beatles songs such as “Strawberry Fields 

12   Forever” were on sideload.com’s index.  The jury could have reasonably 

13   concluded that MP3tunes had red‐flag knowledge of, or was willfully 

14   blind to, the infringing nature of the Beatles tracks on its servers and failed 

15   to “act[] expeditiously” to remove them.  17 U.S.C. § 512(c)(1)(A)(iii).8 

16          Second, the jury could reasonably have found that MP3tunes 

17   conceived of and was designed to facilitate infringement based in part on 

     8 We do not mean to suggest that a copyright holder may create red‐flag 
     knowledge merely by asserting that distribution of its works is “never 
     authorized.” 
                                                 25
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   evidence presented at trial that MP3tunes “actively encourage[ed] 

 2   infringement” and that Robertson and MP3tunes executives “personally 

 3   used [sideload.com] to download infringing material.”  Columbia Pictures 

 4   Indus., Inc. v. Fung, 710 F.3d 1020, 1043 (9th Cir. 2013).  Although such 

 5   evidence might not alone support a separate finding of red‐flag knowledge 

 6   or willful blindness as to users, see Vimeo, 826 F.3d at 99, the jury could 

 7   certainly rely on it in deciding whether MP3tunes was entitled to the 

 8   DMCA safe harbor, see Fung, 710 F.3d at 1040 (holding that “aspects of the 

 9   inducing behavior that give rise to liability are relevant to the operation of 

10   some of the DMCA safe harbors and can, in some circumstances, preclude 

11   their application”).  Indeed, the jury could reasonably have understood 

12   Robertson to have admitted on cross‐examination that sideload.com “was 

13   premised on the notion that everything that was on the internet that was 

14   not locked down could be sideloaded into the site.”  Joint App’x 2342.  

15   And in editing sideload.com’s Frequently Asked Questions (“FAQs”), 

16   Robertson emphasized that the site should tell users that its music is “legal 

17   to download” because “[s]ideload.com does not store any music, but 




                                                 26
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   rather links to files publicly available [in] other places on the net.”  Joint 

 2   App’x 3017.   

 3          For these reasons, we reverse the District Court’s ruling vacating the 

 4   jury verdict with respect to red‐flag knowledge and willful blindness for 

 5   pre‐2007 MP3s and Beatles songs.9 

 6          C. Statutory Damages 

 7          The plaintiffs also challenge the District Court’s decision to allow 

 8   only one award of statutory damages where the copyrights to the sound 

 9   recording and to the musical composition are owned by separate plaintiffs.  

10   Section 504(c) of Title 17 provides that a “copyright owner may elect . . . to 

11   recover, instead of actual damages and profits, an award of statutory 

12   damages for all infringements involved in the action, with respect to any 

13   one work” in an amount of up to $30,000 if the infringer acted innocently 

14   or of up to $150,000 if the infringer acted willfully.  “For the purposes of 

15   [§ 504(c)], all the parts of a compilation or derivative work constitute one 

16   work.”  17 U.S.C. § 504(c)(1); see Xoom, Inc. v. Imageline, Inc., 323 F.3d 

     9 We note that, should it be found on remand that MP3Tunes did not 
     reasonably implement a repeat infringer policy and is therefore ineligible 
     for DMCA safe harbor protection at all, the jury’s finding of red‐flag 
     knowledge or willful blindness as to the above categories of songs would 
     not be required to impose liability. 
                                                 27
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   279, 285 (4th Cir. 2003), abrogated on other grounds by Reed Elsevier, Inc. 

 2   v. Muchnick, 559 U.S. 154 (2010).  A derivative work is “a work based 

 3   upon one or more preexisting works, such as a . . . sound recording.”  17 

 4   U.S.C. § 101.  If “there are several different versions of plaintiff’s work, 

 5   each of which commands a separate copyright,” but “the defendant’s work 

 6   incorporates material covered by each of those copyrights,” the Copyright 

 7   Act “provides for but a single statutory damages award.”  5 Nimmer on 

 8   Copyright § 14.04[E][1][b].   

 9          As noted, the District Court held that the plaintiffs could recover 

10   only one statutory damages award for a musical composition and its 

11   corresponding sound recording, even where the composition and the 

12   recording were owned by separate plaintiffs.  In doing so, it agreed with 

13   those district courts that have concluded that infringement of a musical 

14   composition and its corresponding sound recording entitles a plaintiff to 

15   only one statutory damages award.  See, e.g., Spooner v. EEN, Inc., No. 08‐

16   CV‐262‐P‐S, 2010 WL 1930239, at *4 (D. Me. May 11, 2010); see also 

17   Reservoir Media Mgmt., Inc. v. Craze Prods., No. 1:13‐cv‐1847 (GHW), 

18   2015 WL 5692105, at *7 (S.D.N.Y. Sept. 28, 2015) (citing with approval 



                                                 28
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   Judge Pauley’s reasoning in Capitol Records, but declining to decide 

 2   whether the plaintiffs were entitled to multiple statutory damages awards 

 3   for a musical composition and its corresponding sound recording).  Other 

 4   courts, meanwhile, have explained that multiple statutory damages can be 

 5   awarded when the copyrights to the sound recording and the musical 

 6   composition are owned by different plaintiffs.  See, e.g., Teevee Toons, Inc. 

 7   v. MP3.com, Inc., 134 F. Supp. 2d 546, 548 (S.D.N.Y. 2001) (concluding that 

 8   “where . . . the plaintiffs owning the copyrights on the musical 

 9   compositions are separate from the plaintiffs owning the copyrights on the 

10   sound recordings, each may recover statutory damages”).   

11          A plain reading of the Copyright Act’s text supports the District 

12   Court’s conclusion.  See Patry on Copyright § 22:186 (“Sound recordings 

13   are defined in section 101 as a species of derivative work of the underlying 

14   musical composition, and, as such, both fall within the one work, one 

15   award rule for statutory damages that only award[s] for infringement of 

16   both works . . . regardless of whether there are different owners.”).  

17          Both the House Report and the Senate Report accompanying the 

18   Copyright Act reinforce this point: 



                                                 29
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1             Subsection (c)(1) [of  17 U.S.C. § 504] makes clear . . . that, 
 2             although they are regarded as independent works for other 
 3             purposes, “all the parts of a compilation or derivative work 
 4             constitute one work” for th[e] purpose [of assessing 
 5             statutory damages].  Moreover, although the minimum and 
 6             maximum amounts are to be multiplied where multiple 
 7             “works” are involved in the suit, the same is not true with 
 8             respect to multiple copyrights, multiple owners, multiple 
 9             exclusive rights, or multiple registrations.  This point is 
10             especially important since, under a scheme of divisible 
11             copyright, it is possible to have the rights of a number of 
12             owners of separate “copyrights” in a single “work” 
13             infringed by one act of a defendant. 

14   H.R. Rep. No. 94‐1476, at 162 (1976); S. Rep. No. 94‐473, at 144 

15   (1975).  In our view, then, Congress did not intend for separate 

16   statutory damages awards for derivative works such as sound 

17   recordings, even when the copyright owner of the sound recording 

18   differs from the copyright owner of the musical composition.   

19            In sum, the District Court’s decision to permit only one 

20   award of statutory damages for the musical composition and 

21   corresponding sound recording comports with both the plain text 

22   and the legislative history of the Copyright Act.  We therefore 

23   affirm that part of the judgment. 

24      II.      Robertson’s Appeal 



                                                 30
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1          Robertson’s cross‐appeal challenges several rulings of the 

 2   District Court, some relating to the liability of MP3tunes and some 

 3   relating to his own personal liability.  We address each challenge in 

 4   turn.   

 5          A. MP3tunes’s Liability 

 6              i.     Red‐Flag Knowledge and Willful Blindness 

 7          Robertson challenges the District Court’s ruling on red‐flag 

 8   knowledge and willful blindness.  In particular, he argues that the District 

 9   Court erred in upholding the jury’s verdict of red‐flag knowledge and 

10   willful blindness with respect to songs sideloaded from personal file 

11   storage sites and student‐run college webpages with what are alleged to be 

12   “obviously infringing” URLs.10   

13          “The hypothetical ‘reasonable person’ to whom infringement must 

14   be obvious is an ordinary person—not endowed with specialized 

15   knowledge or expertise concerning music or the laws of copyright.”  


     10 Robertson also asserts that the District Court was wrong to conclude that 
     MP3tunes had red‐flag knowledge of the infringement of “Strawberry 
     Fields Forever.”  Because we reverse the District Court’s determination 
     regarding red‐flag knowledge or willful blindness with respect to all 
     Beatles songs, including “Strawberry Fields Forever,” we need not address 
     this argument. 
                                                 31
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   Vimeo, 826 F.3d at 93–94.  That said, “[i]t is . . . entirely possible that an 

 2   employee of the service provider . . . may well have known that [a] work 

 3   was infringing, or known facts that made this obvious.”  Id. at 97.  “If the 

 4   facts actually known by an employee of the service provider make 

 5   infringement obvious, the service provider cannot escape liability through 

 6   the mechanism of the safe harbor.”  Id.   

 7          The trial evidence supported the plaintiffs’ argument that Robertson 

 8   and MP3tunes executives knew that personal file storage sites and college 

 9   student webpages were distributing infringing files.  There was also 

10   evidence that Robertson himself sideloaded from personal websites, and 

11   that other MP3tunes executives regularly sideloaded from these sites.  The 

12   jury could therefore conclude that MP3tunes knew that songs from sites 

13   with personal file storage or college URLs were available on sideload.com 

14   and that those sites were “obviously infringing,” yet failed to act on that 

15   information.  For these reasons, we affirm the District Court’s order 

16   denying judgment as a matter of law with respect to this category of songs. 




                                                 32
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1              ii.    Direct Liability for Infringement of Cover Art 

 2          At trial, the jury found that MP3tunes was liable for directly and 

 3   willfully infringing all 296 works of cover art associated with the plaintiffs’ 

 4   songs and albums.  The District Court partially upheld that jury verdict 

 5   when it ruled on Robertson’s motion for judgment as a matter of law, 

 6   although it granted the motion and vacated the verdict as to some of the 

 7   cover art.  On appeal, Robertson contends that the entire verdict relating to 

 8   cover art infringement should have been vacated.  We disagree. 

 9          “[V]olitional conduct is an important element of direct liability.”  

10   Cartoon Network, 536 F.3d at 131.  The District Court instructed the jury as 

11   follows: “When a person or company itself copies, distributes, publicly 

12   performs, or displays the copyrighted work without authorization or other 

13   defense, it is considered a ‘direct infringement.’  In order to be a direct 

14   infringer, a person or company must have engaged in a volitional act that 

15   causes the alleged copying.”  Joint App’x 4380.  Robertson asserts that 

16   MP3tunes could not have engaged in a “volitional act” with respect to the 

17   cover art infringement because the retrieval of that art was not directed by 




                                                 33
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   MP3tunes but rather obtained from Amazon.com at the direction of the 

 2   user when the user selected a song.   

 3          The record contradicts Robertson on this point.  MP3tunes’s 

 4   employees testified that the company’s LockerSync system was designed 

 5   to retrieve one aspect of a copyrighted work (the album art) whenever a 

 6   user uploaded another aspect of a copyrighted work (the song).  In other 

 7   words, the system retrieved a copyrighted item that a user did not request, 

 8   frequently without the user’s knowledge of the copyrighted nature of the 

 9   item.  This constituted enough evidence, in our view, that copying of the 

10   cover art was directed by MP3tunes, not users.11  And a jury reasonably 

11   could also infer that each of the 296 images had been downloaded from 

12   Amazon.com at least once because the evidence presented at trial showed 

13   that each image was actually downloaded several times.  

14          Robertson follows up by arguing that the plaintiffs’ cover art 

15   copyrights themselves are invalid.  First, he contends, the plaintiffs 

16   improperly used a Form SR (also used for the corresponding sound 

       For the same reason, we reject Robertson’s argument that MP3tunes was 
     11

     entitled to DMCA protection under § 512(c) for cover art infringement.  As 
     Robertson acknowledges, the subsection covers only “infringement of 
     copyright by reason of the storage at the direction of a user.”  17 U.S.C. 
     § 512(c)(1) (emphasis added).   
                                                 34
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   recording) to register the cover art copyrights.  We reject that argument.  

 2   Pursuant to 37 C.F.R. § 202.3, the SR class “includes all published and 

 3   unpublished sound recordings,” and “[c]laims to copyright in literary, 

 4   dramatic, and musical works embodied in phonorecords may also be 

 5   registered in this class under paragraph (b)(4) of this section” if certain 

 6   conditions are met.  Because visual works are not explicitly listed as a 

 7   category that can also be included in SR copyrights, Robertson argues that 

 8   the plaintiffs’ registration of cover art on Forms SR renders their cover art 

 9   copyrights invalid.  But a few years ago the Copyright Office issued a 

10   circular that expressly sanctioned the use of a Form SR to register both the 

11   recording and associated images.  See Copyright Office, Copyright 

12   Registration for Sound Recordings, Copyright Circular #56, at 3 (Aug. 

13   2012) (providing instructions for how to fill out a Form SR “if the claim 

14   includes artwork, photographs, and/or liner notes”).  The Copyright 

15   Office’s interpretations of the Copyright Act are entitled to some deference 

16   insofar as we deem them to be persuasive.  See Morris v. Bus. Concepts, 

17   Inc., 283 F.3d 502, 505–06 (2d Cir. 2002).  Here, we are persuaded by the 

18   Copyright Office’s apparent view that there is no logical distinction 



                                                 35
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   between “literary” works and “visual” works associated with a sound 

 2   recording such that the former is properly registered on a Form SR but the 

 3   latter is not.   

 4          Robertson separately claims that the copyrights are invalid because 

 5   the Forms SR fail to list the authors of the cover art.  But the forms were 

 6   registered as works‐for‐hire, which do not require a separate identification 

 7   of artists.  Moreover, a certificate of registration with inaccurate 

 8   information is invalid only if, among other things, the registrant knew it 

 9   was inaccurate.  17 U.S.C. § 411.  There is no evidence on this record that 

10   the certificates of registration at issue here were inaccurate.  And, even if 

11   there were, there is no evidence that the plaintiffs knew the copyrights 

12   inaccurately described authorship.   

13              iii.     Liability for Infringement by MP3tunes Executives 

14          In addition to finding MP3tunes liable for its own infringement and 

15   for the infringement of its users, the jury held MP3tunes liable for the 

16   sideloading activity of three MP3tunes executives (Emily Richards, 

17   Douglas Reese, and Mark Wooten) under a theory of respondeat superior.  

18   Robertson argues that there was insufficient evidence that these employees 



                                                 36
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   acted within the scope of their authority and in furtherance of MP3tunes’s 

 2   business when downloading the challenged songs.   

 3          We think there was sufficient evidence for a rational jury to 

 4   conclude that MP3tunes was liable under a respondeat superior theory.  

 5   Among other evidence admitted at trial, Reese wrote an email asserting 

 6   that “we [MP3tunes employees] would see[d] the [sideload.com] index 

 7   with higher quality tracks.”  Joint App’x 2049.  An MP3tunes employee 

 8   testified that she and other MP3tunes employees “specifically sought out 

 9   websites on the Internet to locate files and sideload them into the Sideload 

10   index,” and that they all did so “as employees of MP3tunes.”  Joint App’x 

11   2057.  Robertson directed that the same employee provide other MP3tunes 

12   employees a “list of some sites featuring free MP3s” “for sideloading 

13   purposes.”  Joint App’x 1957.  There was also ample evidence from which 

14   a juror could reasonably have inferred that these executive sideloads were 

15   performed from MP3tunes’s offices.  And it was clearly in MP3tunes’s 

16   interest to increase the number of quality songs on sideload.com by using 

17   its employees to expand the index.  




                                                 37
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1          B. Robertson’s Liability 

 2              i.     Personal Jurisdiction 

 3          Robertson challenges the District Court’s personal jurisdiction ruling 

 4   on various grounds.  We review a District Court’s ruling on personal 

 5   jurisdiction de novo.  See Bank Brussels Lambert v. Fiddler Gonzalez & 

 6   Rodriguez, 305 F.3d 120, 124 (2d Cir. 2002). 

 7          Relying on Walden v. Fiore, 134 S. Ct. 1115 (2014) and Daimler AG 

 8   v. Bauman, 134 S. Ct. 746 (2014), Robertson argues as an initial matter that 

 9   the District Court erred in imputing MP3tunes’s contacts with New York 

10   to him.  But Robertson was no mere employee of MP3tunes.  He was its 

11   founder and CEO, and he exercised extensive control over MP3tunes’s 

12   day‐to‐day activities.  According to one MP3tunes employee, “no one 

13   made any final decisions other than Michael.”  Joint App’x 1173.  Under 

14   these circumstances, it was appropriate for the District Court to consider 

15   the scope of MP3tunes’s activities in New York in evaluating whether it 

16   could exercise personal jurisdiction over Robertson.  See Retail Software 

17   Servs., Inc. v. Lashlee, 854 F.2d 18, 23 (2d Cir. 1988).  “[T]his is not a case 




                                                 38
    14‐4369(L) 
    EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

1   where an individual defendant who is unaffiliated with a corporation is 

2   being haled into court by a large multinational corporation.”  Id.12   

3          Robertson also argues that, in any event, he and MP3tunes 

4   combined lacked sufficient “minimum contacts” as required by the Due 

5   Process Clause.  But Robertson was aware both that MP3tunes had at least 

6   400 users located in New York and that his company provided services to 

7   New York customers.  Under these circumstances, the District Court’s 

8   exercise of personal jurisdiction over Robertson comported with due 

9   process.  He knew, in other words, that MP3tunes had “purposefully 


    12 Neither Daimler nor Walden compels a different conclusion.  Daimler 
    addressed general jurisdiction, not specific jurisdiction, and Robertson 
    does not dispute that there is an “affiliation between the forum [of New 
    York] and the underlying controversy” such that only specific jurisdiction 
    is needed over Robertson.  Licci ex rel. Licci v. Lebanese Canadian Bank, 
    SAL, 732 F.3d 161, 170 (2d Cir. 2013) (quoting Goodyear Dunlop Tires 
    Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)).  The Supreme Court 
    expressly declined to “pass judgment on invocation of an agency theory in 
    the context of general jurisdiction.”  Daimler AG, 134 S. Ct. at 759‐60.  
    Meanwhile Walden held that a defendant’s relationship with a forum state 
    “must arise out of contacts that the ‘defendant himself’ creates with the 
    forum State.”  134 S. Ct. at 1122 (quoting Burger King Corp. v. Rudzewicz, 
    471 U.S. 462, 475 (1985)).  But the Court in Walden emphasized only that 
    personal jurisdiction cannot arise from contacts between the plaintiff or 
    third parties and the forum State.   Id.  It left unaddressed the role of a 
    corporation’s activities in evaluating a court’s personal jurisdiction over its 
    top executive, including where the executive is, as here, intimately 
    involved with all aspects of the company’s operation.   
                                                39
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   avail[ed] [it]self of the privilege of conducting activities within [New 

 2   York], thus invoking the benefits and protections of its laws.”  See Chloé v. 

 3   Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 171 (2d Cir. 2010) (quoting 

 4   Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)).  “[J]urisdiction 

 5   is appropriate in New York because [MP3tunes] has developed and served 

 6   a market for its products there.”  Id.  That MP3tunes served a national 

 7   market, as opposed to a New York‐specific market, has little bearing on 

 8   our inquiry, as attempts to serve a nationwide market constitute “evidence 

 9   of [the defendant’s] attempt to serve the New York market, albeit 

10   indirectly.”  Kernan v. Kurz‐Hastings, Inc., 175 F.3d 236, 243 (2d Cir. 1999); 

11   see Chloé, 616 F.3d at 171.   

12          Finally, Robertson insists that the District Court should have 

13   required the plaintiffs to establish that the District Court had personal 

14   jurisdiction over him by a preponderance of the evidence at a hearing or at 

15   trial.  But we are not persuaded that the District Court erred in 

16   determining that it had personal jurisdiction over Robertson without 

17   holding a hearing or putting that issue to the jury.  On a summary 

18   judgment motion, a judge may “properly examine[] the record to 



                                                 40
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   determine if there [are] undisputed facts that could resolve the 

 2   jurisdictional issue.”  Ball v. Metallurgie Hoboken‐Overpelt, S.A., 902 F.2d 

 3   194, 197 (2d Cir. 1990).  Robertson did not challenge the facts that the 

 4   District Court deemed most persuasive in finding personal jurisdiction: 

 5   that he had engaged in previous litigation with record companies in New 

 6   York based on similar infringing activities; that MP3tunes had a number of 

 7   users in New York; and that Robertson had extensive control over 

 8   MP3tunes.  See Joint App’x 1135.  For these reasons, we conclude that the 

 9   District Court did not err in determining at the summary judgment stage 

10   that it could exercise personal jurisdiction over Robertson. 

11              ii.    Vicarious and Contributory Liability 

12          In addition to attacking the District Court’s exercise of personal 

13   jurisdiction over him, Robertson argues that there was insufficient 

14   evidence to support the jury’s finding that he was vicariously or 

15   contributorily liable for MP3tunes’s infringements.  In the same vein, he 

16   adds that the District Court’s jury instructions regarding vicarious and 

17   contributory liability were erroneous.   




                                                 41
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1          We start with Robertson’s challenge to the jury’s vicarious liability 

 2   finding and the District Court’s jury instructions.  Vicarious liability for 

 3   copyright infringement may arise only when the defendant had the “right 

 4   and ability to supervise [that] coalesce[d] with an obvious and direct 

 5   financial interest in the exploitation of copyrighted materials.”  Softel, Inc. 

 6   v. Dragon Medical & Sci. Commc’ns, Inc., 118 F.3d 955, 971 (2d Cir. 1997) 

 7   (alteration in original) (quoting Shapiro, 316 F.2d at 307).  An increase in 

 8   subscribers or customers due to copyright infringement qualifies as an 

 9   “obvious and direct financial interest.”  See Shapiro, 316 F.2d at 307.  With 

10   these principles in mind, we conclude that the District Court did not err 

11   when it instructed the jury that an “obvious and direct financial interest . . . 

12   may be established where infringing material acts as a ‘draw’ to attract 

13   subscribers to a defendant’s business, even if it is not the primary, or even 

14   a significant draw.”  Joint App’x 2423–24; see also Owen v. Thermatool 

15   Corp., 155 F.3d 137, 139 (2d Cir. 1998).   

16          And here there was ample evidence to support the jury’s finding, 

17   aided by a proper instruction, that Robertson was vicariously liable for 

18   copyright infringement.  Among other things, an MP3tunes employee 



                                                 42
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   testified that she and other employees “used Sideload marketing efforts to 

 2   try to get people to sign up for lockers” and emphasized the availability of 

 3   free music on sideload.com “in connection with trying to get users to 

 4   purchase lockers.”  Joint App’x 2059.  Meanwhile, Robertson sought to use 

 5   sideload.com to attract free users to MP3tunes whom MP3tunes could 

 6   thereafter “upsell” to premium lockers.  Joint App’x 2337.  There was also 

 7   evidence that Robertson, through a trust, was the near‐exclusive funder of 

 8   MP3tunes and thus had an “obvious and direct financial interest” in 

 9   infringement that drew subscribers to MP3tunes.com.  Cf. Softel, 118 F.3d 

10   at 971.  The jury thus had sufficient evidence to find Robertson vicariously 

11   liable in this case.    

12          Robertson’s challenge to the jury’s contributory liability finding 

13   fares no better.  A contributory infringer is “one who, with knowledge of 

14   the infringing activity, induces, causes or materially contributes to the 

15   infringing conduct of another.”  Gershwin Publ’g Corp. v. Columbia 

16   Artists Mgmt., Inc., 443 F.2d 1159, 1162 (2d Cir. 1971).  “[O]ne who 

17   distributes a device with the object of promoting its use to infringe 

18   copyright, as shown by clear expression or other affirmative steps taken to 



                                                 43
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   foster infringement, is liable for the resulting acts of infringement by third 

 2   parties.”  Metro‐Goldwyn‐Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 

 3   913, 919 (2005).   

 4          Based on our review of the trial record, we reject Robertson’s 

 5   challenge to the jury’s verdict finding him liable for contributory 

 6   infringement based on the infringing activities of both MP3tunes 

 7   executives and MP3tunes users.  Robertson personally encouraged his 

 8   employees to sideload songs to add to the index.  Many of those songs 

 9   were from sites that contained “pirated material.”  The entire point of 

10   sideloading to the index was to make more music available for user 

11   download—even though Robertson knew the music was generally not 

12   available for free in MP3 form.  See id. at 936.  This, in turn, aided and 

13   abetted infringement by sideload.com users.   

14          Nor are we persuaded by Robertson’s argument that the District 

15   Court should have instructed the jury that his participation needed to be 

16   substantial and to have had a direct relationship to the infringement in 

17   order to find him liable for contributory infringement.  The District Court 

18   instructed the jury as follows: “A defendant is liable for contributory 



                                                 44
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   infringement if, one, with knowledge of the infringing activity, two, that 

 2   defendant introduces, causes, or materially contributes to the infringing 

 3   conduct of another.”  Joint App’x 2424.  We have not previously insisted 

 4   on use of the phrase “substantially contributes” rather than “materially 

 5   contributes” in the context of a jury instruction about contributory 

 6   infringement.  To the contrary, we have more often regarded the words 

 7   “material” and “substantial” as synonymous.  See Substantial, Black’s Law 

 8   Dictionary (10th ed. 2014).  We conclude that the District Court’s use of the 

 9   phrase “materially contributes” rather than “substantially contributes” 

10   was not misleading and adequately informed the jury of the law.  See 

11   Owen, 155 F.3d at 139.  We also think that the District Court was not 

12   required to instruct the jury specifically that there had to be a “direct 

13   relationship” between the contributor’s activities and the infringement.  

14   We have never held that such an instruction was necessary.  In any event, 

15   the District Court’s instruction adequately captured the necessary 

16   relationship when it reminded the jury that a defendant “materially 

17   contributes to the infringing conduct of another if the defendant engages 




                                                 45
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   in personal conduct that is part of, encourages, or assists the 

 2   infringement.”  Joint App’x 2425. 

 3          Robertson relies on Sony Corp. of America v. Universal City Studios, 

 4   Inc., 464 U.S. 417, 442 (1984), to suggest more broadly that he cannot be 

 5   held secondarily liable as a matter of law.  In Sony, the Supreme Court 

 6   held that when a product is capable of “substantial noninfringing uses,” its 

 7   manufacturer cannot be liable simply for knowing that the product could 

 8   be used in a way that would constitute infringement.  Id. at 456.  But the 

 9   Supreme Court has since clarified that “where evidence goes beyond a 

10   product’s characteristics or the knowledge that it may be put to infringing 

11   uses, and shows statements or actions directed to promoting infringement, 

12   Sony’s staple‐article rule will not preclude liability.”  Grokster, 545 U.S. at 

13   935.  Here, the evidence showed that Robertson acted in a manner 

14   intended to promote infringement.  We therefore reject Robertson’s 

15   argument based on Sony.  

16          C. Damages 

17          Finally, Robertson challenges the District Court’s award of statutory 

18   and punitive damages.  We address each challenge in turn. 



                                                 46
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1              i.    Statutory Damages 

 2          Robertson claims that the District Court’s award of multiple 

 3   statutory damages for music singles and the albums on which they appear 

 4   was error.  As previously noted, statutory damages are awarded for 

 5   infringement of each copyrighted “work.”  17 U.S.C. § 504(c).  Several of 

 6   the songs relevant to the trial were issued both as singles and as part of 

 7   albums.  The District Court instructed the jury that, so long as the plaintiffs 

 8   proved that “on the date of infringement, each individual sound recording 

 9   at issue in this case was available for purchase as a single,” it could issue 

10   multiple statutory damages awards for singles that appeared on the same 

11   album.  Capitol Records, 48 F. Supp. 3d at 721.  The jury found that each 

12   song was available for purchase as a single on the date of infringement.   

13          Materials that are sold as part of a compilation, such as songs on an 

14   album, ordinarily are not deemed separate works for the purpose of 

15   determining statutory damages.  See Bryant v. Media Right Prods., Inc., 

16   603 F.3d 135, 141 (2d Cir. 2010); 17 U.S.C. § 504(c)(1) (“[A]ll the parts of a 

17   compilation . . . constitute one work.”).  But when a copyright holder or 

18   publisher issues material on an independent basis, the law permits a 



                                                 47
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   statutory damages award for each individual work.  See Twin Peaks 

 2   Prods., Inc. v. Publ’ns Int’l, Ltd., 996 F.2d 1366, 1381 (2d Cir. 1993).   In 

 3   other words, our “focus[] [is] on whether the plaintiff—the copyright 

 4   holder—issued its works separately, or together as a unit.”  Bryant, 603 

 5   F.3d at 141.  For these reasons, we conclude that the District Court 

 6   properly allowed separate statutory damages awards for songs that the 

 7   plaintiffs issued as singles, even if those songs were also made available on 

 8   albums.   

 9          And there was evidence at trial that all the songs in question were 

10   made available as singles on the date of infringement.  For example, an 

11   EMI and Capitol Records executive testified that, with the exception of 

12   tracks by Bob Seger and the Beatles, as well as one track by Pink Floyd, 

13   EMI’s entire catalog was available for download and sale as singles, Joint 

14   App’x 2476–82, and that this amounted to “95 to 98 percent of our total 

15   catalogue available,” Joint App’x 2482.  Based on this and other evidence, 

16   the District Court did not err in upholding the jury’s verdict of statutory 

17   damages. 




                                                 48
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1              ii.    Punitive Damages 

 2          In addition to statutory damages on the plaintiffs’ Copyright Act 

 3   claims, the jury awarded $7.5 million in punitive damages against 

 4   Robertson on the plaintiffs’ common law claims.  Robertson now argues 

 5   that the reduced award of $750,000 violated his right to due process.  We 

 6   disagree.  In granting this reduced award, the District Court properly 

 7   analyzed the factors enumerated in State Farm Mutual Automobile 

 8   Insurance Co. v. Campbell: “the degree of reprehensibility of [Robertson’s] 

 9   misconduct”; “the actual or potential harm suffered by the plaintiff” as 

10   compared to “the punitive damages award”; and “the difference between 

11   the punitive damages awarded by the jury and the civil penalties 

12   authorized or imposed in comparable cases.”  538 U.S. 408, 418 (2003).   

13                                      CONCLUSION 

14          We have considered the parties’ remaining arguments on appeal 

15   and conclude that they are without merit.  For the foregoing reasons, we: 

16          (1) VACATE the District Court’s grant of partial summary judgment 

17   to the defendants based on its conclusion that MP3tunes qualified for safe 




                                                 49
     14‐4369(L) 
     EMI Christian Music Grp., Inc. et al. v. MP3tunes, LLC et al. 

 1   harbor protection under the DMCA because the District Court applied too 

 2   narrow a definition of “repeat infringer”; 

 3          (2) REVERSE the District Court’s grant of judgment as a matter of 

 4   law to the defendants on claims that MP3tunes permitted infringement of 

 5   plaintiffs’ copyrights in pre‐2007 MP3s and Beatles songs because there 

 6   was sufficient evidence to allow a reasonable jury to conclude that 

 7   MP3tunes had red‐flag knowledge of, or was willfully blind to, infringing 

 8   activity involving those categories of protected material; 

 9          (3) REMAND for further proceedings related to claims arising out of 

10   the District Court’s grant of partial summary judgment; and 

11          (4) AFFIRM the judgment in all other respects. 




                                                 50